DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELLIS et al. (US 2018/0166314).
	Regarding claim 1, ELLIS teaches an apparatus comprising a sucker 130 to top of 110 having a tube bellows (space enclosed by member 110), and a tube 96 and 66 inside the tube bellows having an upper end positioned lower than an upper end of the sucker, where a lower opening of the tube communicates with a suction source, and the apparatus is capable of producing a negative pressure state within a closed room defined by a holding target member material in contact with an upper end of the sucker (top surface of member 110) (fig. 4A; paras. 58-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS.
	Regarding claim 2, ELLIS teaches a table 50; a suction holder comprising a sucker 130 to top of 110 having a tube bellows (space enclosed by member 110), and a tube 96 and 66 inside the tube bellows having an upper end positioned lower than an upper end of the sucker, where a lower opening of the tube communicates with a suction source, and the apparatus is capable of producing a negative pressure state within a closed room defined by a holding target member material in contact with an upper end of the sucker (top surface of member 110) (fig. 4A; paras. 58-61); the suction holder being arranged in a recessed portion 80 on an upper face 52 of the table; and a suction path 66 communicating with a suction source, an air supply path G that communicates the suction holder with atmospheric air supply; wherein the apparatus is capable of placing an inside of the tube bellows in a negative pressure state with a ring frame in contact with an upper surface of the sucker and applying a pressure so as to cause the tube bellows to contract into the recessed portion (figs. 4A-4C; paras. 58-62).  ELLIS does not teach a valve arranged in the suction path.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a fluid valve in the suction path as a common means of controlling the application of pressure in a suction line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIKUMOTO et al. (US 2018/0350632), BALAN et al. (US 2018/0108559), CONRADI et al. (US 2016/0240414), and TANIGUCHI (US 2005/0011460) disclose similar suction holding apparatuses with examples of valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 16, 2021